ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowed because the prior art of record fails to disclose or suggest a transistor including the limitation “a third doped region of the second conductivity type in contact with the strip of semiconductor material at the second portion; wherein the third doped region is physically separated each of the first and second doped regions” in addition to other limitations recited therein.

Claims 2-7 are allowed by virtue of their dependency from claim 1.

Claim 8 is allowed because the prior art of record fails to disclose or suggest a transistor including the limitation “a third doped region of the second conductivity type positioned in contact with and between the two branches of the strip of semiconductor material; wherein the third doped region is physically separated each of the first and second doped regions” in addition to other limitations recited therein.



Claim 13 is allowed because the prior art of record fails to disclose or suggest a transistor including the limitation “wherein the first, second and third doped regions are physically separated from each other; and an insulated gate covering the first, second and third portions of the quasi-intrinsic region” in addition to other limitations recited therein.

Claims 14 and 15 are allowed by virtue of their dependency from claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure since it is the closest prior art of record to the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842